                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                                      Plaintiff,                 :      Case No. 3:09-cr-109


                                                                        District Judge Walter H. Rice
           -    vs   -                                                  Magistrate Judge Michael R. Merz

PIERRE O. COLQUITT,

                                      Defendant.                 :



          REPORT AND RECOMMENDATIONS ON VIOLATIONS OF
                       SANCTIONS ORDER


            On April 12, 2019, District Judge Rice filed a Decision and Entry prohibiting Defendant

“from filing any additional paper in the above-captioned case without the prior permission of” the

undersigned (ECF No. 257, PageID 2772). The Clerk was instructed to refuse for filing any paper

not thus approved.

           On virtually every day since the Decision was entered, Colquitt has appeared at the Clerk’s

Office and tendered for filing another paper of the same tenor as the previous filings which the

Court found to be frivolous. The Clerk is turn has tendered each of those papers to the undersigned

who has endorsed thereon “Permission to file denied.”1 Thus Colquitt has not changed his

behavior at all and there is probable cause to believe he is in contempt of court.



1
    The Clerk is accumulating these attempted filings for the record.

                                                            1
       The undersigned likewise notes that the Court modified Colquitt’s terms of supervised

release to include a condition that he refrain from such filings. Based on his behavior since the

Decision and Entry was filed, the undersigned believes there is probable cause to believe he has

violated this new condition of his supervised release and respectfully recommends that the District

Court take appropriate action to sanctions that behavior.



April 19, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. .Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d
947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  2
